Citation Nr: 0304451	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to May 29, 1992 for 
the grant of a 100 percent evaluation for service-connected 
somatoform disorder with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

A June 1999 decision of the Board of Veterans' Appeals (the 
Board) granted an increased evaluation of 100 percent for 
service-connected somatoform disorder, with dysthymic and 
generalized anxiety disorders.  A July 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO) assigned an effective date of May 
29, 1992 for the 100 percent rating.  The RO assigned the 
effective date based upon medical evidence which resulted in 
a reopened claim for an increased rating.  The veteran timely 
appealed the effective date of the grant of 100 percent for 
his service-connected psychiatric disability.  


FINDINGS OF FACT

1.  A decision of the Board dated November 27, 1987 denied 
entitlement to an increased evaluation for service-connected 
psychiatric disability.   

2.  Received by VA on November 30, 1987 was a VA hospital 
report, treated by the RO as a claim for increase, showing 
hospitalization for the veteran's service-connected 
psychiatric disability from October 13, 1987 to November 10, 
1987.  

3.  Evidence on file shows that the veteran was demonstrably 
unable to obtain or retain employment beginning November 6, 
1986.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
somatoform disorder with dysthymic disorder have been met, 
effective November 6, 1986.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date prior 
to the currently assigned effective date of May 29, 1992 for 
the assignment of a 100 percent disability evaluation for his 
service-connected psychiatric disability.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claim below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  


It has been contended on behalf of the veteran that the RO 
failed to inform the veteran of the specific evidence 
required to substantiate his claim for an earlier effective 
date.  The Board disagrees.  After having carefully reviewed 
the record on appeal, the Board has concluded that the notice 
requirements of the VCAA, as interpreted by the Court in the 
Quartuccio decision, have been satisfied in this case.

A letter was sent to the veteran in January 2002, with a copy 
to his attorney, which specifically referenced the VCAA.  
Crucially, the veteran was informed by the RO by means of the 
January 2002 letter what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board also observes in this connection that in general, 
an earlier effective date claim such as this does not involve 
the submission of additional evidence apart from what already 
resides in the claims folder.  As will be explained below, 
additional evidence may be submitted concerning whether it is 
factually ascertainable that an increase in disability took 
place within one year prior to the filing of a claim for an 
increased rating.  However, the veteran has indicated that 
all pertinent medical evidence prior to May 1992 is already 
on file.  

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with his claim of 
entitlement to an earlier effective date for the grant of a 
100 percent evaluation for service-connected psychiatric 
disability, including specifically under the VCAA, and that 
no further notice is required.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2002)].  

Of record are numerous medical records and evaluations of the 
veteran's psychiatric disability.  Additionally, there are 
multiple statements by and on behalf of the veteran.  The 
veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his claim.

Although it was contended on behalf of the veteran in April 
2002 that a medical opinion should have been obtained to 
determine whether it was factually ascertainable that the 
veteran could not work prior to May 29, 1992, see 38 C.F.R. 
§ 3.400(o), the decision rendered below makes the need for 
the medical opinion requested on behalf of the veteran 
unnecessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits.  

Pertinent law and regulations

Claims for VA benefits

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2002).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received in the VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 
3.1(r) (2002).

Appellate review will be initiated by the filing of a notice 
of disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(2002).  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2002).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302 (2002).  

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

An application, formal or informal, which has not been 
finally adjudicated is considered to be a pending claim.  38 
C.F.R. § 3.160(c) (2002).



Effective dates

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.400 (2002).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (2002).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2002).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

The Court has held in Servello v. Derwinski, 3 Vet. App. 196 
(1992) that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.



Finality of Board decisions

In general, prior Board decisions are final.  See 38 U.S.C.A. 
7104 (West 1991); 38 C.F.R. 20.1100 (2002).  A final decision 
cannot be reopened unless new and material evidence is 
presented.  See 38 U.S.C.A. 5108 (West 1991).

The Board additionally notes that its decisions may be 
challenged on the basis of clear and unmistakable error, 
except issues which have subsequently been decided by a court 
of competent jurisdiction.  See 38 U.S.C.A. § 7111 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.1400(b) (2002).

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002). 

Rating criteria

For the period relevant to this case, i.e. on or before May 
29, 1992, the VA Rating Schedule was as follows:

Before February 3, 1988, the VA Schedule for Rating 
Disabilities described the following pertinent rating levels 
with respect to psychoneurotic disorders:

General Rating Formula for Psychoneurotic Disorders:

100 percent: The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community. Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

70 percent: 	Ability to establish and maintain effective or 
favorable relationships with people is seriously impaired. 
The psychoneurotic symptoms are of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain or retain employment.

50 percent: 	Ability to establish or maintain effective or 
favorable relationships with people is substantially 
impaired. By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in severe industrial impairment.

38 C.F.R. § 4.132 (1987).

From February 3, 1988 to May 29, 1992 the pertinent 
provisions of the VA rating schedule were as follows:

General Rating Formula for Psychoneurotic Disorders:

100 percent:  The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

70 percent: Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

50 percent: Ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132 
(1992).

With regard to the criteria for a 100 percent disability 
rating, which is the same under both versions of the 
criteria, the Court held that each of these three bases 
constitutes an independent basis for granting a 100 percent 
schedular rating.  Thus, if the impairment resulting from 
PTSD meets any one of the three independent criteria required 
for a 100 percent rating, a 100 percent rating shall be 
awarded.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Factual Background

An April 1968 rating decision granted entitlement to service 
connection for an anxiety reaction and assigned a zero 
percent evaluation from June 13, 1967 to November 30, 1967, a 
100 percent evaluation from December 1, 1967 to March 31, 
1968 based on hospitalization under the provisions of 
38 C.F.R. § 4.29, and a 10 percent evaluation beginning April 
1, 1968.  

A September 1968 rating decision granted a 100 percent 
evaluation under 38 C.F.R. § 4.29 from July 13, 1968 to 
August 31, 1968 and assigned a 30 percent evaluation for 
service-connected anxiety reaction beginning September 1, 
1968.  A January 1971 rating decision increased the 
evaluation for the veteran's anxiety reaction to 50 percent 
effective September 11, 1970.

A November 1972 rating decision renamed the veteran's 
service-connected psychiatric disability as schizophrenic 
reaction, chronic, undifferentiated type, and assigned a 70 
percent evaluation effective October 9, 1972.  A September 
1973 rating decision granted a total disability rating based 
on individual unemployability, effective June 27, 1973.

A March 1981 rating decision reduced the 70 percent 
evaluation to 50 percent and terminated the total disability 
rating based on individual unemployability, both of which 
became effective July 1, 1981.  A June 1981 rating decision 
reinstated the 70 percent evaluation for service-connected 
psychiatric disability pending examination, effective October 
9, 1972, but did not reinstate the total disability rating.  
The veteran timely appealed for an increased rating for his 
service-connected psychiatric disability and for 
reinstatement of his total disability rating based on 
individual unemployability.

A January 1982 Board decision denied entitlement to an 
increased evaluation for chronic schizophrenic reaction.  An 
April 1983 Board decision denied entitlement to an increased 
evaluation for chronic schizophrenic reaction and entitlement 
to a total disability rating on the basis of individual 
unemployability.

An August 1984 rating decision reduced the 70 percent 
evaluation for chronic schizophrenic reaction to 50 percent, 
effective November 1, 1984.  The veteran timely appealed.  A 
January 1985 rating decision granted a temporary total 
disability rating of 100 percent based on hospitalization 
under the provisions of 38 C.F.R. § 4.29 from October 17, 
1984 to December 31, 1984; a 50 percent evaluation was 
effective again beginning January 1, 1985.  A January 1986 
Board decision denied entitlement to an increased evaluation 
for chronic undifferentiated schizophrenia.

A claim for an increased evaluation for service-connected 
psychiatric disability was received from the veteran by VA 
later in January 1986.  A March 1986 rating decision granted 
temporary total disability ratings for service-connected 
psychiatric disability under the provisions of 38 C.F.R. 
§ 4.29 from May 13, 1985 to June 30, 1985 and from October 
10, 1985 to November 30, 1985; a 50 percent evaluation was 
reinstated effective from July 1, 1985 to October 9, 1985 and 
beginning December 1, 1985.  A June 1986 rating decision 
granted a temporary total disability rating due to 
hospitalization for service-connected psychiatric disability 
from April 8, 1986 to May 31, 1986; a 50 percent evaluation 
was reinstated effective June 1, 1986.

A January 1987 rating decision granted a temporary total 
disability rating due to hospitalization for service-
connected psychiatric disability from November 6, 1986 to 
December 31, 1986; a 50 percent evaluation was reinstated 
effective January 1, 1987.  The veteran timely appealed.  A 
July 1987 rating decision granted a temporary total 
disability rating due to hospitalization for service-
connected psychiatric disability from February 24, 1987 to 
March 30, 1987; a 50 percent evaluation was reinstated 
effective April 1, 1987.

A Board decision dated November 27, 1987 denied entitlement 
to an increased evaluation for service-connected 
undifferentiated schizophrenia.  

Received by VA on November 30, 1987 was a VA hospital report 
showing hospitalization for service-connected psychiatric 
disability from October 13, 1987 to November 10, 1987.  A 
hospital report dated from January 24, 1988 to February 10, 
1988 was received by VA later in February 1988.  A rating 
decision later in February 1988 granted a temporary total 
disability rating due to hospitalization for service-
connected psychiatric disability from October 13, 1987 to 
November 30, 1987; a 50 percent evaluation was reinstated 
effective December 1, 1987.  

An April 1988 rating decision granted a temporary total 
disability rating due to hospitalization for service-
connected psychiatric disability from January 24, 1988 to 
March 30, 1988; a 70 percent evaluation was assigned from 
December 1, 1987 to January 23, 1988 and beginning April 1, 
1988.  A Notice of Disagreement was received by VA in October 
1988; a Statement of the Case was issued in December 1988; 
and a Substantive Appeal was received by VA in January 1989.

A September 1988 rating decision renamed the veteran's 
service-connected psychiatric disability as somatoform 
disorder and dysthymic disorder and assigned a temporary 
total disability rating due to hospitalization from June 8, 
1988 to June 30, 1988; the previous 70 percent evaluation was 
reinstated effective July 1, 1988. 

Subsequent rating actions continued to grant temporary total 
disability due to multiple hospitalizations for psychiatric 
disability under the provisions of 38 C.F.R. § 4.29, with a 
70 percent evaluation reinstated during periods that the 
veteran was not hospitalized.  In April 1997 the Board 
remanded this case to the RO for additional development.  A 
June 1999 Board decision granted entitlement to a 100 percent 
evaluation for service-connected somatoform disorder, with 
dysthymic and generalized anxiety disorders,  The July 1999 
rating decision which is the subject of this appeal made the 
grant of the 100 percent disability evaluation effective May 
29, 1992, based on the date of medical evidence which 
resulted in a reopened claim for which a Notice of 
Disagreement resulted.  The veteran timely appealed the date 
of the grant of 100 percent for service-connected psychiatric 
disability.

Analysis

It was contended on behalf of the veteran in a July 2002 
statement by his attorney that he should receive a 100 
percent evaluation for his service-connected psychiatric 
disability effective February 24, 1986, which is a year prior 
to the date of a VA hospital admission on February 24, 1987.  
It was noted that the veteran had been hospitalized on three 
separate occasions prior to his 1988 claim for an increased 
evaluation, specifically hospitalizations beginning on 
February 24, 1987, January 24, 1988 and June 8, 1988, and 
that each of the three periods of hospitalization constituted 
an informal claim for an increased evaluation.

Although for reasons explained above the Board does not agree 
that the effective date for a 100 percent evaluation should 
go back to February 24, 1986, the Board does find that an 
effective date of November 6, 1986 is warranted under the 
circumstances presented in this case. 

As noted above, a November 1987 decision of the Board denied 
entitlement to an increased evaluation for service-connected 
psychiatric disability.  That decision predated the Veterans 
Judicial Review Act, Pub. L. 100-687, 102 Stat. 4105 (1988), 
so appeal to the Court was not possible.  The decision has 
not been challenged as clearly and unmistakably erroneous and 
is therefore final.  See 38 U.S.C.A. §§ 7104, 7111 (West 1991 
& Supp. 2002); 38 C.F.R. 20.1100 (2002).  

The November 1987 Board decision included consideration of 
the VA hospitalization from February 24, 1987 to March 19, 
1987, upon which the veteran's contention with respect to the 
assignment of an effective date of February 24, 1986 is 
premised.  The Board accordingly rejects the veteran's 
contention, since such evidence was of record and considered 
in the final November 1987 decision.       

The initial medical evidence received by VA after the 
November 1987 Board decision was a VA hospital report showing 
admission on October 13, 1987 for service-connected 
psychiatric disability, which was received by the RO on 
November 30, 1987.  Additional hospital reports show 
treatment from January to February 1988 and again later in 
February 1988.  Based on those hospital reports, the RO 
issued a rating decision in April 1988 granting a temporary 
total disability rating and increasing the assigned 
disability evaluation for service-connected psychiatric 
disability to 70 percent.  Although the veteran timely 
appealed this action, the claim was not certified to the 
Board.  Since the veteran's appeal of the April 1988 rating 
decision was timely filed but was never forwarded to the 
Board, his veteran's claim for an increased rating (i.e. to 
100 percent) must be considered a pending claim under the 
provisions of 38 C.F.R. § 3.160(c) (2002) until the issue was 
granted by the Board in its June 1999 decision.  

In denying the claim for an increased evaluation for service-
connected psychiatric disability in its April 1988 rating 
decision, the RO acknowledged the veteran's hospital reports, 
starting with the October 13, 1987 hospitalization, as claims 
for an increased disability rating.  The Board observes that 
there is no evidence of hospitalization between the March 
1987 hospitalization which was considered by the Board in 
November 1987 and the October 1987 hospitalization, nor is 
there any other record or communication from the veteran 
during this period which could be considered to be a claim, 
formal or informal.  Accordingly, the Board believes that for 
the purposes of determining the effective date for assignment 
of a 100 percent rating, the date of the veteran's claim for 
an increased rating was October 13, 1987.

The Board must now determine when it was factually 
ascertainable that a 100 percent disability evaluation was 
warranted for the veteran's service-connected psychiatric 
disability based on the October 13, 1987 claim, which 
remained pending until finally granted many years later.
 
In order to warrant an effective date within one year prior 
to the date of claim, there must be evidence of an increase 
in disability within the one year prior thereto.  38 C.F.R. 
§ 3.400(o)(2) (2002).  Despite the previously reported 
contention that the effective date for a 100 percent 
evaluation should be February 24, 1986, an effective date of 
February 24, 1986 cannot be granted for the 100 percent 
evaluation for the veteran's service-connected psychiatric 
disability because that date is more than a year earlier than 
the date of claim.
  
Consequently, the Board must determine whether there is 
medical evidence within the  year beginning on October 13, 
1986 warranting the conclusion that it was factually 
ascertainable that an increase in service-connected 
psychiatric disability was shown.  

The first medical report after October 13, 1986 is the VA 
hospitalization from November 6, 1986 to December 5, 1986.  
During the veteran's 29 day hospitalization, it was noted 
that the veteran was depressed, had difficulty sleeping, had 
multiple somatic complaints, and had a history of many 
previous service-connected hospitalizations.  The discharge 
diagnoses were dysthymic disorder with multiple somatization; 
borderline personality disorder; benign hypertension by 
history; and fainting and chest pain, of questionable 
etiology, both the product of somatization and depression.  

Based on this lengthy hospitalization for his psychiatric 
disability, as well as the veteran's  problems with 
depression and other symptoms which were reported during the 
hospitalization, the Board finds that November 6, 1986 is the 
date on which it was factually ascertainable that the 
veteran's psychiatric symptomatology had chronically 
increased and showed him to be demonstrably unable to obtain 
or retain employment.  As discussed above, under the 
pertinent schedular criteria, both pre- and post- the 
February 1988 revision, if the impairment resulting from 
psychiatric disability meets any one of the three independent 
criteria required for a 100 percent rating, including 
"demonstrably unable to obtain or retain employment", a 100 
percent rating shall be awarded.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).  

In summary, based on the factual circumstances here 
presented, the Board concludes that November 6, 1986 is the 
date on which it was factually ascertainable that an increase 
in disability occurred.  Consequently, a 100 percent 
schedular evaluation is warranted for somatoform disorder, 
with dysthymic disorder, beginning on November 6, 1986.  


ORDER

An effective date of November 6, 1986 is assigned for the 
grant of a 100 percent evaluation for service-connected 
somatoform disorder with dysthymic disorder.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

